Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 1/19/2022.
Claims 1-5 are presented for examination.
Allowable Subject Matter
Claims 1-5 are allowed.
	The invention pertains to detecting a user that does not have a hand- held terminal using sensor data to detect an occupant that does not have an occupant terminal based on the data from the image sensor and the determined number of occupants.
	The closest prior art of record are:
	Denso IT Lab (JP 2010-0237411) teaches analyzing an image of the occupants of the following vehicle to detect each occupant's age and/or gender, and extracting advertisement information suitable for that age/gender group.
	Toyota Motor Corp. (JP 2013-089096) teaches management center acquires current position information indicating current positions of a plurality of vehicles that can exist in a region (area) where an advertisement is displayed (Abstract).  
	Kanemoto (US 2018/0357668) describes controlling the priority of in-vehicle display advertisements according to a combination of sex and age of the passenger, with the example of displaying only child-appropriate advertisements when a child is present in the taxi. {[0145] describes using an in-vehicle camera to detect the passenger, in order to select the advertisements. And {[0147] describes selecting 
	Butts et al. (2015/0220991 teaches a transparent display that may be used to display targeted advertisements or other information to a driver or passenger of a target vehicle, or individuals outside of the display vehicle.
	Cho (2019/0268743) teaches FIG. 19 illustrates an example embodiment in accordance with an aspect of the present technology. In an aspect of the present disclosure, while a plurality of connected vehicles (or advertisement vehicles) are clustered together, the same advertisement may be reproduced through external speakers of connected vehicles, having the external speakers form a stereo system, thereby an effect of delivery of the advertisement will likely be high on people outside the connected vehicles.
	Otsuka (2020/0167825) teaches An information processing apparatus for outputting an advertisement using one or more vehicles each provided with an advertisement display unit on the outside includes a controller configured to execute the processing of organizing a file of vehicles including a plurality of vehicles on the basis of location information obtained from the vehicles, selecting an advertisement including a plurality of scenes with a prescribed order of display on the basis of the number of vehicles included in the file, and causing the advertisement displaying units of the plurality of vehicles included in the file to respectively display the plurality of scenes included in the advertisement.
	
10 can be determined by whether or not the properties of the vehicle 10 satisfy the condition set for each advertisement. For example, in the case where a condition relating to the vehicle type and the display apparatus of the vehicle (like data 503 in FIG. 5) is set, whether or not new advertisement data may be sent to a certain vehicle 10 is determined by whether or not the properties of the vehicle 10 meet this condition.
	“Errors in the perception of motion in depth: Effects of a structured field-of-view” by Clarke, David Langton teaches Judgments of egocentric distance to single targets in reduced-cue laboratory conditions tend to be perceptually anchored at an Egocentric Reference Distance (ERD), a distance that typically is between two and three meters from the observer.
	The references alone or in combination fail to teach the following limitations of claims 1, 4 and 5 “ select advertising information to be displayed by the display apparatus on the basis of the attribute information, the advertising information being selected from among a plurality of advertisements based on a degree of matching between (1) the attribute information of the plurality of occupants and (ii) predetermined conditions for each of the advertisements .…. determine a number of occupants using data from an image sensor, and detect an occupant that does not have an occupant terminal based on the data from the image sensor and the determined number of occupants and  the attribute information of the occupant that does not have the occupant terminal is obtained based on the attribute information stored in the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688